Citation Nr: 1810030	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-31 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include schizophrenia.

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel
INTRODUCTION

The Veteran served on active duty for training from February 1993 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012, August 2012, and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In the Veteran's October 2012 and June 2013 substantive appeals, the Veteran requested hearings before the Board; however, in July 2014, he submitted a written statement withdrawing his requests for Board hearings.

The appeal was previously before the Board in February 2017.  At that time, the Board denied a higher initial rating for the Veteran's tinnitus and remanded claims 
for a higher rating for hearing loss and service connection for a psychiatric disorder.  

Regarding the claim for service connection for a TBI, in February 2017, the Board noted that the Agency of Original Jurisdiction (AOJ) was seeking clarification as to whether the Veteran intended to appeal the TBI claim.  For background, the AOJ issued a statement of the case (SOC) in June 2014 that only addressed service connection for TBI.  The Veteran filed a substantive appeal Form 9 in June 2014 and indicated a desire to limit the appeal to the issues of "auditory hallucinations, tinnitus, PTSD, OCD."  The statement caused confusion as the issues of auditory hallucinations, tinnitus, PTSD, and OCD were not addressed by the June 2014 SOC.  Since that time, the AOJ certified the claim for service connection for TBI to the Board and the Veteran's representative provided an Informal Hearing Presentation in support of the claim.  Thus, the Board determines that any confusion regarding the Veteran's intentions in the June 2014 Substantive Appeal Form 9 was resolved and the appeal is properly before the Board. 

The February 2017 Board decision also noted the Veteran's July 2014 request to the AOJ to combine the claim for service connection for schizophrenia with claims for PTSD and obsessive compulsive disorder (OCD), and determined that the Veteran's claim for service connection for schizophrenia is deemed to encompass all psychiatric disabilities, according to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the Introduction to the February 2017 decision and remand, the Board noted that although the AOJ denied claims for PTSD and OCD in an unappealed December 2015 rating decision; an appeal was not necessary, because the claims were part and parcel of the claim for schizophrenia then before the Board.  Thus, the Board will address the claims for PTSD and OCD herein. 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's only diagnosed acquired psychiatric disability other than PTSD, is schizophrenia. 

2.  The evidence of record clearly and unmistakably shows that the Veteran's schizophrenia pre-existed service and did not increase in severity beyond the natural progression of the disorder during service.

3.  The evidence does not indicate that the Veteran currently has, or has ever had, a diagnosis of a TBI. 

4.  On examination in June 2012, the Veteran's bilateral hearing loss disability was manifested by Level II in the right ear and Level I in the left ear.  Remaining evidence of record does not show manifestations of hearing loss worse than that noted during the June 2012 VA examination. 






CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for a TBI are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  The criteria for an initial, compensable rating for bilateral hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted and the claim will be considered as a normal claim for service connection.  See Wagner, 370 F.3d at 1094 (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  If service connection is granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322  (2015)). 

In short, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

	a.  Acquired Psychiatric Disorder Other Than PTSD

In this case, the Veteran asserts that he has multiple acquired psychiatric disorders, including schizophrenia, PTSD, and OCD.  The claim for PTSD is remanded below.   Regarding schizophrenia, the Veteran asserts that it that began in service or was aggravated by service.  

The Veteran was provided with VA examinations regarding any acquired psychiatric disorder other than PTSD, in June 2012 and April 2017.  Both VA examiners determined that the Veteran's only Axis I diagnosis was schizophrenia, paranoid type.  None of the medical evidence indicates a diagnosis of OCD at any time.  To the contrary, VA treatment records dated in December 2014, April 2015, November 2015, and December 2016 all noted that compulsive and obsessional symptoms were absent.  A May 2016 VA outpatient treatment record also noted that there was no evidence of obsessionality.  
Thus, service connection is not warranted for OCD as there is no indication of a diagnosis of OCD at any point pertinent to the appeal.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  

With respect to the Veteran's assertion that his schizophrenia disability was caused or aggravated by service, the Board finds that the evidence is against the claim.  

The April 2017 VA examiner determined that there was clear and unmistakable evidence that the Veteran's schizophrenia pre-existed service and was not aggravated during service.  The examiner cited the medical evidence demonstrating treatment for schizophrenia prior to service as well as the service treatment records which indicated that the Veteran's psychiatric symptoms were well-controlled once he resumed medication. 

The evidence includes an April 1995 statement from Dr. A.S., of the B.M.H.C., who confirmed that the Veteran first presented to the private clinic in June 1988, following two previous psychiatric hospitalizations in 1985 and 1986.  Dr. A.S. also noted that the Veteran's primary diagnosis had consistently been Axis I - chronic paranoid schizophrenia and polysubstance abuse, since 1988.  A December 1997 letter from Dr. D.C. reiterated that the Veteran was first treated at the clinic in June 1988 following previous psychiatric hospitalizations in 1985 and 1986 for paranoid schizophrenia and polysubstance abuse. 

As the evidence of record supports the April 2017 VA opinion regarding the pre-existence of the schizophrenia disability, the Board finds the April 2017 VA opinion highly probative with respect to finding clear and unmistakable evidence that the Veteran's schizophrenia pre-existed service. 

Further, the Board finds that there is clear and unmistakable evidence that the Veteran's schizophrenia was not aggravated by service, or that any increase was due to the natural progression of the disability.  The Board acknowledges that the Veteran sought treatment in service in April 1993 when he began to experience symptoms of increased irritability, paranoid ideation, feeling confused and not sleeping.  See May 1993 service treatment record.  However, the April 2017 VA examiner concluded that the Veteran's schizophrenia disability did not worsen beyond its natural progression during service.  The April 2017 VA examiner explained that the Veteran required a psychiatric admission in service after he had stopped taking his medication for a period of time.  The examiner also noted that once the medication was restarted, the Veteran's symptoms were under control and thus, the Veteran did not display an increase in the severity of his schizophrenia symptoms due to service.  The April 2017 VA examiner noted that any decompensation the Veteran experienced was part of the natural progression of the condition. 

The Board places a high probative value on the April 2017 VA opinion and finds that the opinion is supported by the evidence of record.  In this regard, an April 1993 service hospital record noted that the Veteran was "doing quite well" and was "stabilizing on antipsychotics in the structure of the hospital."   

In summary, the only diagnosed acquired psychiatric disorder other than PTSD, is schizophrenia.  The Veteran's presumption of soundness on service entrance is rebutted as clear and unmistakable evidence shows that schizophrenia pre-existed service and was not aggravated during service.  For these reasons, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	b.  TBI

The Veteran asserts that he suffered a TBI in service when he was near a tank that accidently ran over a shell and exploded.  See Veteran's November 2013 statement.  The Veteran has also reported that the he witnessed a shell exploding when he went out to use the bathroom in the night and wandered near the edge of the tank range.  See Veteran's April 2012 statement.  He also reported to the June 2012 VA audiological examiner that he was out for a walk following night duty, saw a bright purple light and heard a loud sound that blew him into a concussion. See June 2012 VA audiological examination report.  

Significantly, none of the service treatment records indicate treatment for a concussion or explosion, or a diagnosis of TBI.  Additionally, the June 2012 VA psychiatric examiner specifically noted that the Veteran did not have a diagnosis of TBI.  

The Board acknowledges the Veteran's statements that he believes he had a concussion during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case - diagnosis of a traumatic brain injury - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board acknowledges that the Veteran in this case is competent to report observations of an explosion.  Further, the Board notes that the June 2012 VA audiological examiner found that the Veteran experienced a significant shift in his hearing threshold levels between service entrance in February 1993 and separation in May 1993.  However, there is no indication that any service treatment records are outstanding and the medical evidence of record does not indicate that the Veteran suffered a TBI or concussion during service.  

The Board acknowledges that the Veteran is service-connected for hearing loss and tinnitus which the Veteran attributes to the aforementioned loud, explosive noises.  However, while the Veteran may have observed an explosion and the explosion may have affected his hearing, there is no indication that he suffered a TBI or concussion as a result of the explosion.  Post-service treatment records likewise, do not indicate that the Veteran has ever suffered a concussion or TBI. 

The Board finds that service connection is not warranted for a TBI as there is no indication of a diagnosis of TBI at any point pertinent to the appeal.  Again, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  

For these reasons, service connection for TBI residuals is not warranted.  The benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Initial Rating - Hearing Loss

Service connection was granted for bilateral hearing loss in June 2012, and assigned a noncompensable rating.  The Veteran disagreed with the assigned rating and contends that he is entitled to a higher rating for bilateral hearing loss.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating criteria for hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86 (b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, service connection for bilateral hearing loss was established by a June 2012 rating decision, which assigned an initial, noncompensable disability rating pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100, effective in April 2012, the day the Veteran's claim for service connection was received.

In connection with his claim for service connection, the Veteran underwent a VA  examination in May 2012.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
50
LEFT
20
15
25
30
50

Adding the sums of the Hertz levels from 1000-4000 and dividing by four, results in an average pure tone threshold of 25 in the right ear and 30 in the left ear.   The examiner noted speech  recognition ability of 88 percent in the right ear and 96 percent in the left ear. 

The May 2012 VA examiner also noted the Veteran's reports of functional impairment including being told that he does not talk much because he is trying to hear everything.  

Applying the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is Level II in the right ear and Level I in the left ear.  38 C.F.R. § 4.85.  Entering the category designation of Level II for the right ear and Level I for each ear, results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

The Veteran was provided with another VA examination in April 2017 pursuant to the Board's February 2017 remand.  Unfortunately, the examiner found that the Veteran's test results were not reliable and thus, the pure tone thresholds were not recorded.  The examiner explained that the Veteran's responses to pure tone stimulus were inconsistent.  The examiner noted that the Veteran reported auditory hallucinations and has a diagnosis of schizophrenia.  The examiner was able to obtain reliable speech discrimination scores demonstrating speech recognition ability of 100 percent in the right ear and 94 percent in the left ear.  The April 2017 VA examiner also noted that the Veteran was not wearing hearing aids for the examination and could repeat test words at normal hearing level.  

Regarding functional effects, the examiner determined that the Veteran should not have any adverse complications to his functional or daily activities as a result of his current hearing.  The examiner noted that the Veteran's hearing alone should not significantly affect vocational potential or limit participation in most work activities.  

The Board finds that the April 2017 VA examiner substantially complied with the February 2017 remand directives and a remand for another VA examination would only unduly delay resolution of the claim.  

Based on the VA audiological examinations of record, the Board finds that the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss at any time.  In this regard, the Board has considered the audiological test results of record and applied the appropriate hearing designation levels, which have resulted in noncompensable ratings. 

Review of the Veteran's medical treatment records does not demonstrate that his bilateral hearing was worse, at any time, than as reported on the VA examinations.

To the extent that the Veteran contends that his hearing loss is more severe than reflected by evaluation, the Board observes that, while he is competent to report symptoms such as difficulty hearing or indicate that it takes effort to hear things, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Further, the Board acknowledges the Veteran's statements to VA treating providers as well as written statements in support of his claim that he believes he is entitled to a higher rating because he experiences auditory hallucinations.  However, the evidence consistently supports a finding that the Veteran's auditory hallucinations are associated with the Veteran's psychiatric disorder and are not a symptom of his hearing loss.  In this regard, an August 2010 private treatment record from Dr. J.M. indicates that the auditory hallucinations are a symptom of the Veteran's schizoaffective disorder.  Similarly, the June 2012 VA examiner noted the Veteran's hallucinations are a symptom of his schizophrenia.  The April 2017 VA examination report specifically noted the Veteran's complaints of auditory hallucinations and indicated that they are a symptom of the schizophrenia.  As the evidence does not support a finding that the auditory hallucinations are a symptom of hearing loss, they are not considered in the evaluation for hearing loss.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss.  The May 2012 VA examination report did not reveal audiological evaluations that would warrant a compensable rating.  The speech discrimination scores noted on the April 2017 examination were actually better than those recorded in May 2012.  Thus, the Veteran is not prejudiced by the Board applying the May 2012 audiological evaluation to the entire period.  Further, VA treatment records do not contain hearing acuity findings that would warrant a compensable rating. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his hearing acuity has not warranted a compensable rating at any time during the appeal period.  Therefore, assigning any staged rating(s) is not warranted.

As noted above, the Court held that the schedular criteria for rating hearing loss, contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. at 371.  These would include the Veteran's reports that he does not talk much because he is trying to hear everything.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 
ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia, is denied. 

Service connection for a TBI, is denied. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

With respect to the claim for PTSD, the Veteran asserts that he has PTSD due to an explosion that he witnessed in service.  He is competent to report that he witnessed an explosion.  Further, his lay statement is supported by the June 2012 VA audiological opinion that he experienced a significant threshold shift in his hearing ability during service.  Such audiological opinion supports a finding that the Veteran was near a loud noise in service.  Thus, the appropriate development should be accomplished to inquire as to whether the Veteran witnessed an explosion while in service. 

Moreover, VA outpatient treatment records indicate a possible diagnosis of PTSD.  For example, a November 2012 VA treatment record noted a positive PTSD screen test.  A June 2014 VA treatment record indicates a diagnosis of PTSD since 1993.  And a December 2016 VA examination report includes a notation that the Veteran may have a PTSD diagnosis.  The VA examination of record was for psychiatric disorders other than PTSD.  The Veteran has not been provided with a VA examination for the claimed PTSD. In this regard, the June 2012 and April 2017 VA psychiatric examinations were specifically designated for psychiatric disorders other than PTSD. The examiners did not address the treatment records which indicate the possibility of a PTSD diagnosis.  A VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether he has had a current diagnosis of PTSD at any time pertinent to the claim, that is causally related to active service.
Further, in order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records should be obtained.  The Board also notes that VA treatment records consistently indicated that the Veteran also received private psychiatric treatment from Dr. L. for his PTSD.  While on remand, the Veteran should be provided another opportunity to provide those records or submit the appropriate authorization so that VA may obtain the records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1.  Make the appropriate inquiries to determine whether the Veteran's claimed in-service stressor occurred. 

2.  Obtain any outstanding VA treatment records dated from May 2017.

3.  Contact the Veteran and request authorization to  obtain any outstanding records pertinent to his claim, including any private treatment records, including from Dr. L. following proper VA procedures.

4.  Following completion of items 1 through 3, afford the Veteran a VA examination for PTSD. The examiner must review the electronic claims file and should note that review in the report.  Based on a review of the record and examination of the Veteran, the examiner should respond to the following:

(a) Provide a full multiaxial diagnosis and specifically make a finding as to whether each criterion for a diagnosis of PTSD is met. Reconcile the diagnosis with the evidence and other diagnoses of record.  Consider the November 2012 and December 2016 VA treatment records which indicate possible PTSD diagnosis.  

(b) If a diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or greater probability) that PTSD is related to service? 

The examiner must provide the rationale for all opinions rendered.

5.  Following completion of items 1 through 4, and allowance of a reasonable opportunity to respond, readjudicate the  claim on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


